Citation Nr: 1117577	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder (GAD).

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


 
INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an evaluation in excess of 50 percent for GAD.

A review of the record reveals the Veteran submitted additional statements dated in December 2006 and February 2008 subsequent to the issuance of the October 2006 supplemental statement of the case (SSOC).  The Board finds, however, that these statements are either cumulative of the existing record or are not pertinent to the issues on appeal.  Therefore, an additional remand for agency of original jurisdiction consideration is not required.  See 38 C.F.R. § 20.1304(2010).  

In a December 2008 decision, the Board found the criteria for a rating in excess of 50 percent for GAD had not been met.  The Veteran appealed that decision.  In a December 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the December 2008 Board decision because it did not address entitlement to TDIU.  The case was thereafter returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  The Veteran has not been provided with a VA psychiatric examination in almost five years; thus the current status of his GAD is unknown.  Thus, to make an assessment on the state of his GAD based on an old examination and dated VA outpatient treatment records would be unacceptable.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the veteran's service-connected GAD must be conducted.

Concerning the issue of TDIU, the Veteran's attorney obtained a private vocational assessment, dated in March 2011, and submitted it to support his claim for entitlement to TDIU.  Additionally, the attorney submitted a March 2011 letter in which the Veteran expressed his desire to waive RO consideration of the private vocational assessment and VCAA notice errors.  However, based on the need to assess the GAD, and because the Veteran has not been afforded a VA audiology examination to assess his hearing disability in over six years, additional development is required.  

The United States Court of Appeals for Veterans Claims has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  See 38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  The Veteran has not been afforded such an examination, and the Board finds that one is necessary to obtain a medical opinion which clearly addresses the question of whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated the Veteran for GAD and for his hearing loss and tinnitus disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed, the Veteran should be afforded a VA audiology examination to obtain an opinion regarding the impact of his service- connected hearing disorders on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio Examination.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected hearing disabilities on his ability to work, specifically whether it causes marked interference with employment.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service- connected hearing disorders would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Thereafter, the Veteran should be afforded a VA psychiatric examination to assess the severity of his GAD.  The claims folder should be made available to the psychiatrist or psychologist for review before the examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Mental Disorders Examination.  

Following a review of the claims folder, examination of the Veteran, and applying sound medical principles, the psychiatrist or psychologist should indicate which of the following, (a), (b), or (c), best describes the impairment caused by the GAD:

(a) Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

(c) Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.

The examiner should also indicate to what extent the Veteran's GAD would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

Additionally, the examiner should be requested to provide an opinion as to whether or not all of the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

Sustainable reasons and bases are to be provided in support of any opinion rendered.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his attorney, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




